        Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 1 of 17




Donald E. Godwin
Texas State Bar No. 08056500
GODWIN | BOWMAN PC
1201 Elm Street, Suite 1700
Dallas, Texas 75270-2041
Ph: 214.939.4412
Fax: 214.527.3112
DGodwin@GodwinBowman.com

Attorney for Defendants

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS


FEDERAL TRADE COMMISSION, and                     CASE NO.: 4:21-CV-00518-KGB

STATE OF ARKANSAS, ex rel.
LESLIE RUTLEDGE,
ATTORNEY GENERAL

                     Plaintiffs,                DEFENDANTS' MOTION TO DISMISS
                                                FOR LACK OF PERSONAL
vs.                                             JURISDICTION AND IMPROPER
                                                VENUE, OR, IN THE ALTERNATIVE,
BINT OPERATIONS LLC, a limited liability        MOTION TO TRANSFER VENUE
company,

LASHONDA MOORE, individually and as an
officer of BINT OPERATIONS LLC, and

MARLON DEANDRE MOORE, formerly
known as MARLON DEANDRE MAIDEN,
individually and as an officer of BINT
OPERATIONS LLC


                     Defendants.



       COMES NOW, Defendants BINT Operations LLC ("BINT"), LaShonda Moore, and

Marlon Deandre Moore (collectively, "Defendants") who file this Motion to Dismiss for Lack of

Personal Jurisdiction and Improper Venue, or, in the Alternative, Motion to Transfer Venue



                                                                                   Page 1 of 5
         Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 2 of 17




pursuant to Rules 12(b)(2) and 12(b)(3) of the Federal Rules of Civil Procedure and 28 U.S.C. §§

1404 and 1406 and would respectfully show the Court as follows:

                                   I.      INTRODUCTION

       1.      This Court should dismiss Plaintiffs' case against Defendants because this Court

lacks personal jurisdiction over Defendants and Plaintiffs filed this case in an improper venue.

In the alternative, this Court should transfer this case to the United States District Court for the

Eastern District of Texas.

      II.     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

       2.      Federal Rule of Civil Procedure 12(b)(2) requires dismissal of an action when the

court lacks personal jurisdiction over the defendant. Dever v. Hentzen Coatings, Inc., 380 F.3d

1070 (8th Cir. 2004).

       3.      This Court's exercise of personal jurisdiction over Defendants will violate due

process because (1) Defendants do not have minimum contacts with Arkansas and (2)

maintaining this suit in Arkansas will offend traditional notions of fair play and substantial

justice. Doshier v. Twitter, Inc., 417 F. Supp. 3d 1171, 1174 (E.D. Ark. 2019).

       4.      This Motion to Dismiss should be granted because Plaintiffs have not pled any

jurisdictional facts that would support this Court's exercise of personal jurisdiction over

Defendants. See Compl. ¶¶ 5-7 & 10-12. To the contrary, and as more fully set forth in the

attached Declarations and Memorandum in Support of this Motion to Dismiss, this Honorable

Court lacks personal jurisdiction over Defendants and moves for dismissal of Plaintiffs' claims

and causes of action because: (1) Defendants are not domiciled in Arkansas; (2) Defendants'

residence and/or primary principal place of business is in Texas; (3) BINT is a Texas limited

liability company; (4) Defendants do not have an office or solicit any business in Arkansas; (5)

Defendants do not own any property or hold any bank accounts or other assets in Arkansas; (6)


                                                                                          Page 2 of 5
         Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 3 of 17




Defendants do not have any employees in Arkansas; (7) Defendants do not have an Arkansas

telephone number; (8) BINT is not registered to do business in Arkansas and does not maintain a

registered agent for service in Arkansas; (9) the alleged activities giving rise to this action did not

take place in and were not directed at Arkansas; (10) Defendants have not traveled to Arkansas

for any purported business purpose at issue before this Court; and (11) exercising jurisdiction

over Defendants would offend traditional notions of fair play and substantial justice. See Decls.

of LaShonda Moore, Marlon Moore, and BINT Operations, LLC, attached as Exhibits A, B, and

C.

                  III.    MOTION TO DISMISS FOR IMPROPER VENUE

       5.      Federal Rule of Civil Procedure 12(b)(3) requires dismissal of an action when

venue is improper.

       6.      To determine whether venue is proper in Arkansas, the general venue statute in 28

U.S.C. § 1391 controls. It states a civil action may be brought in (1) a judicial district in which

any defendant resides, if all defendants are residents of the State in which the district is located;

(2) a judicial district in which a substantial part of the events or omissions giving rise to the

claim occurred, or a substantial part of property that is the subject of the action is situated; or (3)

if there is no district in which an action may otherwise be brought as provided in this section, any

judicial district in which any defendant is subject to the court's personal jurisdiction with respect

to such action. See 28 U.S.C. § 1391(b).

       7.      The Eastern District of Arkansas is clearly not the proper venue for this action.

       8.      Defendants do not reside in Arkansas, all Defendants are residents of Texas, and

no substantial part of the events or omissions giving rise to the claim occurred in Arkansas. See

Decls. of LaShonda Moore and Marlon Moore at ¶ 3-4 and BINT Operations, LLC at ¶ 3.




                                                                                            Page 3 of 5
         Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 4 of 17




       9.        Moreover, venue is proper where Defendants are subject to the court's personal

jurisdiction. As discussed above, Defendants are not subject to personal jurisdiction in the

Eastern District of Arkansas, but are residents of the Eastern District of Texas. As a result, venue

is improper in the Eastern District of Arkansas.

                             IV.   MOTION TO TRANSFER VENUE

       10.       In the alternative, Defendants file this Motion to Transfer Venue pursuant to 28

U.S.C. § 1404.

       11.       Due to this Court's lack of personal jurisdiction, this case should be dismissed.

However, the Court may choose to transfer this case to the United States District Court for the

Eastern District of Texas.

       12.       Venue is proper in the United States District Court for the Eastern District of

Texas because all three Defendants reside within the District. See Decls. of LaShonda Moore

and Marlon Moore at ¶ 3-4 and BINT Operations, LLC at ¶ 3. Venue is further proper in the

United States District Court for the Eastern District of Texas because all, or substantially all, of

the events or omissions giving rise to the claim occurred there.

                              V.    MEMORANDUM IN SUPPORT

       13.       In support of their Motions, Defendants submit the accompanied Memorandum in

Support of their Motions along with the following supporting documentation:

                 Exhibit A – Declaration of LaShonda Moore

                 Exhibit B – Declaration of Marlon Moore

                 Exhibit C – Declaration of BINT Operations, LLC

                                         VI.       PRAYER

       WHEREFORE, Defendants respectfully request this Court grant their Motion to Dismiss

for Lack of Personal Jurisdiction and Improper Venue, or in the alternative, grant their Motion to


                                                                                          Page 4 of 5
         Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 5 of 17




Transfer Venue by transferring the above-captioned lawsuit to the United States District Court

for the Eastern District of Texas.


                                            Respectfully submitted,

                                            GODWIN | BOWMAN PC




                                            Donald E. Godwin (Admitted)
                                            Texas State Bar No. 08056500
                                            DGodwin@GodwinBowman.com
                                            Stefanie M. McGregor (Admitted)
                                            Texas State Bar No. 24037019
                                            SMcGregor@GodwinBowman.com
                                            Kristin M. Burns (Admitted)
                                            Texas State Bar No. 24102934
                                            KBurns@GodwinBowman.com


                                            1201 Elm Street, Suite 1700
                                            Dallas, Texas 75270-2041
                                            Ph:     214.939.4412
                                            Fax: 214.527.3112

                                            ATTORNEYS FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

       I hereby certify that on or about the 4th day of August, 2021, a true and correct copy of
the above and foregoing pleading was electronically filed with the Clerk of the Court by using
CM/ECF service which will provide copies to all counsel of record registered to receive
CM/ECF notification.




                                            __________________________________________
                                            Donald E. Godwin




                                                                                      Page 5 of 5
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 6 of 17




EXHIBIT A
        Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 7 of 17




Donald E. Godwin
Texas State Bar No. 08056500
GODWIN BOWMAN, P.C.
1201 Elm Street, Suite 1700
Dallas, Texas 75270-2041
Ph: 214.939.4412
Fax: 214.527.3112
DGodwin@GodwinBowman.com

Attorney for Defendants

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS


FEDERAL TRADE COMMISSION, and             CASE NO.: 4:21-CV-00518-KGB

STATE OF ARKANSAS, ex rel.
LESLIE RUTLEDGE,
ATTORNEY GENERAL

                     Plaintiffs,         DEFENDANT LA'SHONDA MOORE'S
                                         DECLARATION IN SUPPORT OF
vs.                                      DEFENDANTS' MOTION TO DISMISS
                                         FOR     LACK    OF   PERSONAL
BINT OPERATIONS LLC, a limited liability JURISDICTION   AND   IMPROPER
company,                                 VENUE, OR, IN THE ALTERNATIVE,
                                         MOTION TO TRANSFER VENUE
LASHONDA MOORE, individually and as an
officer of BINT OPERATIONS LLC, and

MARLON DEANDRE MOORE, formerly
known as MARLON DEANDRE MAIDEN,
individually and as an officer of BINT
OPERATIONS LLC


                     Defendants.



THE STATE OF TEXAS           §
                             §
COUNTY OF DENTON             §



DECLARATION OF LA'SHONDA MOORE                                           Page 1
         Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 8 of 17




       1.      I, La'Shonda Moore, make this declaration in support of Defendants' Motion to

Dismiss the Federal Trade Commission and State of Arkansas' ("Plaintiffs") complaint (the

"Complaint") for Lack of Personal Jurisdiction and Improper Venue, or, in the Alternative,

Motion to Transfer Venue (the "Motion"). I am making this declaration for the sole and limited

purpose of challenging the jurisdiction of the United States District Court in the Eastern District

of Arkansas. This declaration is not intended to be a waiver of any privilege or affirmative

defense, including, but not limited to, the right against self-incrimination protected by the Fifth

Amendment to the United States Constitution.

       2.      The following facts are within my personal knowledge and, if called as a witness

herein, I am able to competently testify thereto.

       3.      I am, and at all times relevant to this matter was, a citizen of the State of Texas.

My domicile is in Frisco, Denton County, Texas.

       4.      I currently reside in Frisco, Denton County, Texas. From August 16, 2019, to

July of 2021 I lived in Prosper, Denton County, Texas, and prior to that I lived in Plano, Collin

County, Texas. I have not lived in the State of Arkansas since September 2014.

       5.      BINT Operations, LLC, d/b/a Blessings In No Time ("BINT") is a Texas Limited

Liability Company formed in 2020. Its principal place of business was located in Prosper,

Denton County, Texas. I was a Managing Member of BINT at all times relevant to this matter.

       6.      I have never personally, or in my capacity as a Managing Member of BINT, had

an office in the State of Arkansas.

       7.      I have never personally, or in my capacity as a Managing Member of BINT,

solicited business in the State of Arkansas.




DECLARATION OF LA'SHONDA MOORE                                                               Page 2
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 9 of 17
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 10 of 17




 EXHIBIT B
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 11 of 17
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 12 of 17
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 13 of 17
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 14 of 17




EXHIBIT C
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 15 of 17
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 16 of 17
Case 4:21-cv-00518-KGB Document 10 Filed 08/04/21 Page 17 of 17
